Citation Nr: 0500813	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  02-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for migraine headaches, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In June 2002, a hearing before a Decision Review Officer was 
held at the RO.  A transcript of that hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issues 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The veteran contends that his service-connected migraine 
headaches render him unemployable.  He stated in the December 
2001 notice of disagreement that due to his heart disease and 
liver disease he is unable to take medication for his 
migraine headaches, and as a result he cannot function for at 
least four days a week.

The Board notes that although the veteran has been afforded 
two VA examinations in response to the claims on appeal, 
neither examination report contains an opinion regarding the 
impact of the veteran's migraine headaches on his ability to 
work.  

The Board also notes that the claims folder only contains 
treatment records for the veteran's migraine headaches at the 
VA Medical Center (VAMC) in Charleston, South Carolina, 
through January 2000.  The RO should attempt to obtain any 
outstanding medical records pertinent to the veteran's 
migraine headaches.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession supportive of his claim 
that he is unable to work due to his 
migraine headaches.

2.  The RO should obtain any medical 
records from the VAMC in Charleston, 
South Carolina, pertaining to treatment 
or evaluation for migraine headaches 
since January 2000.  

3.  The RO should undertake appropriate 
development to obtain any other pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  After all pertinent record 
development has been completed, the RO 
should arrange for the vetera to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the current severity of the 
veteran's migraine headaches.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Any indicated studies and tests should be 
accomplished.  

The examiner should record pertinent 
complaints, symptoms and clinical 
findings and comment on the extent of any 
and all functional limitations, 
specifically work-related, caused by 
such.  The examiner should provide an 
opinion with supporting rationale 
concerning the impact of the veteran's 
migraine headaches on his ability to 
work, to include whether they render the 
veteran unemployable.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

5.  The RO should also undertake any other 
development it determines is warranted.

6.  The RO should then readjudicate the 
issues on appeal based on a de novo review 
of the record.  The RO should specifically 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




